DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species group I in the reply filed on 03/25/2021 is acknowledged.  The traversal is on the ground(s) that the Office did not provide sufficient reasons supporting the election requirement on pg. 9.  This is not found persuasive because the search burden is established in the final paragraph of pg. 2 of the “Requirement for Restriction/Election” action sent 01/25/2021. Original species I was drawn to a device with a movement mechanism comprising a rotational arm, whereas original species II was drawn to a device with a movement mechanism comprising a gear and a pinion. The search and/or examination burden for these patentably distinct species as set forth is due to at least one of the following reason(s):
(a) the species have acquired a separate status in the art in view of their divergent subject matter;
(b) the species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one species would not likely be applicable to the other species;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

Regarding Applicant’s statement on pg. 9 that the “previously presented independent claims 1 and 18 are subcombination and combination,” the Examiner respectfully disagrees. First, there is no mention of the ‘gear’ or ‘rocker arm’ in claim 1, nor any mention of the ‘driving arm’ in claim 18. As previously presented, claims 1 nor 18 represent a combination by which the other claim represents a subcombination thereof. Second, pg. 16, lines 18-23 of applicant’s specification states that “the major difference between the ultrasonic probe device 40 of Fig. 9 and the ultrasonic probe device 20 of Fig. 5 is that, in this embodiment, the ultrasonic probe device 40 further includes a gear 41, a rocker arm 42, a pinion 43 and a shaft 25” wherein “the gear 41, to replace the driving arm 13 of Fig. 1, Fig. 5 or Fig. 6, is to drive and guide the ultrasonic probe 14” (emphasis added).      
Thus, the restriction requirement between distinct species is still deemed proper and is therefore made FINAL.
Claims 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2021. It is noted that the amendments to the claims wherein claim 18 now incorporates claim 1 does not place claim 18-30 in consideration for examination. The restriction requirement was between species groups encompassing Figs. 1-8 (group I), which disclose only embodiments absent a gear and the gear movement mechanism, as required by claim 18, are not an embodiment of group I. 
It is further noted, that in the event of an allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Independent claim 1 as amended is generic to each of species I and II.
Specification
Applicant is reminded to check both the specification and claims for grammatical and/or usage errors and to correct as appropriate. Applicant's cooperation in reviewing the disclosure to ensure that all text appears as intended is appreciated.
Claim Objections
	Claim 1 sets forth “a arm” which is understood to be intended as “an arm.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
orderly penetrating through the sealed housing.” It is unclear what is intended by the term ‘orderly’ and how one would determine the metes and bounds for infringing on this element. The specification merely restates this feature without providing clarification. Thus, the claim is indefinite. For the purposes of examination, this claim element is being interpreted as “a center shaft, penetrating through a sealed housing.”
Claims 2-17 are rejected by virtue of their dependency on parent claim 1. 
Further, claim 12 recites “one end of the short-leg portion has a pivotal shaft fixed to the sealed housing,” however it is not clear how the short-leg portion comprises a pivotal shaft and the nature of their connection. This language makes unclear whether or not the short-leg portion and pivotal shaft are part of the same structure. Therefore, the claim is indefinite. For the purposes of examination, this claim language is being interpreted as the “short-leg portion” and “pivotal shaft fixed to the sealed housing” representing a single structure. 
Further, the recitation of “the short-leg portion” in claim 12 and 16-17 is unclear. Since there is no defined value for “short”, nor is it defined relative to a standard, one ordinarily skilled in the art is not apprised of the metes and bounds of the “short-leg portion”. Applicant may modify the claim language such as “the short-leg portion shorter than X”, “the short-leg portion shorter relative to X”, or similar to overcome this indefiniteness rejection. 
Claims 13-17 are rejected by virtue of their dependency of parent claim 12. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al. (WO 2013/084093). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.
Regarding claim 1, Erkamp teaches an ultrasonic probe device (“device is presented for ultrasound imaging comprising: an ultrasound transducer,” pg. 3, lines 6-8), comprising: a sealed housing (“device 200 (like all other embodiments of the device according to the present invention) may be mounted inside a small enclosed box (housing; not shown)” as for device 500, pg. 17, lines 11-12).  An annotated rendering of Figs. 12 A-B is provided below.

    PNG
    media_image1.png
    921
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    423
    580
    media_image2.png
    Greyscale


Erkamp further teaches a spiral-track plate (“plate 506 with a spiral shaped slot 508,” pg. 18, line 19), disposed inside the sealed housing (plate 506 is included in device 500 which is an embodiment of the device that “may be mounted inside a small enclosed box (housing; not shown),” pg. 17, lines 11-12). Further, the plate 506 of Erkamp inherently comprises a pivotal hole since “the slotted bracket 510 (representing the first holder) is attached to movement means 512…and sweeps the transducer 502 along the spiral path” (pg. 18, lines 19-21) wherein the slotted bracket 510 is on the underside of the plate 506 and movement means 512 is on the top side of the plate 506. Also, the broadest reasonable interpretation of pivotal encompasses the rotation of the slotted bracket 510 around the hole connecting slotted bracket 510 and movement means 512. Erkamp further teaches the spiral-track plate comprising a spiral groove as stated previously from pg. 18, line 19, wherein “spiral shaped slot” and spiral groove are synonymous. Additionally, as depicted in Figs. 12A-B, the spiral groove being extended outward from a center of the spiral-track plate is further taught by Erkamp. 
Erkamp further teaches an ultrasonic probe (transducer 502), comprising a follower pillar, a detection side and a connection side opposing to the detection side, wherein the follower pillar connects to the connection side, via penetrating through the arm slot and entering the spiral groove (“the focussed [sic] transducer 502 has a beam (or extension / protrusion) 504 on the back that is sticking through a plate 506 with a spiral shaped slot 508,” pg. 18, lines 17-19). Further, since “the bottom of the device 500 would be pressed against the skin” (pg. 18, line 17), the surface of the ultrasound transducer facing the bottom of the transducer is being interpreted as the detection side of the ultrasonic probe (see shaded surface of transducer 502 labeled “detection side” in Fig. 12A). Thus, the beam 504 attaches to the ultrasound transducer 502 on the side opposite the detection side, and therefore, on the connection side (not shown). Further, as depicted in Figs. 12A-B, in order for the beam 504 to stick through the spiral shaped slot 508 of plate 506, it would necessarily penetrate through the opening of the slotted bracket 510 (see callout point to extrusion 504 in Fig. 12B). The broadest reasonable interpretation of the arm encompasses a connection means wherein movement is translated in relation to the connected components. arm. Erkamp further teaches that the spiral groove provides a planar motion track to the detection side of the ultrasonic probe on pg. 18, lines 30-31: “The transducer moves completely along the spiral path while A-lines are collected.” As depicted in Figs. 12A-B, the spiral shaped slot 508 in track plate 506 is moves the transducer in a single plane.
Further, Erkamp teaches a center shaft, which may be represented by the by the movement means 512 as depicted in Fig. 12B under the broadest reasonable interpretation of a shaft as a long, narrow structure. Further, since device 500 “may be mounted inside a small enclosed box (housing; not shown)” (pg. 17, lines 11-12), it is not precluded from the description of Erkamp that the enclosed portion may make up the plate 506 and the underside components (transducer 502, beam 504, slotted bracket 510): Specifically, “the device 500 is preferably embedded in a liquid or gel and has a thin membrane at the bottom that is pressed against the skin” (pg. 18, lines 27-28) wherein the bottom refers to the bottom of the 500 as depicted in Fig. 12A (shaded surface labeled “bottom side” in Fig. 12A). Further, “a button on the device is pressed to initiate the motor rotation” (pg. 18, line 30), as may be depicted on the top of the movement mechanism 512 in Fig. 12B. Thus, to access the button to drive the rotation via a motor (“AC gearhead motor” as movement means 512, pg. 18, line 20) it would necessarily be outside of the enclosed box, therefore, the portion of the movement mechanism 512 including a button for operation would necessarily penetrate through the sealed housing. Further, the movement mechanism 512 acting as the shaft necessarily penetrates the pivotal hole of the spiral-track plate as previously conveyed in the mapping of the pivotal hole on pg. 18, lines 19-21.
an arm comprising an arm slot, it does not explicitly include an arm hole. The definition of ‘hole’, under its broadest reasonable interpretation, includes an opening. The slot between the brackets of the slotted bracket 510 represents an opening and is therefore encompassed under the broadest reasonable interpretation of ‘hole.’ Further, the structure of the spiral groove plate 506 divides the slot of the slotted bracket 510 into three regions. The first is highlighted by the blue square in Fig. 12A which contains the movement of the transducer 502. The second region lies between the blue square and blue circle and does not connect with transducer 502 or the movement means 512. The third region is highlighted by the blue circle which illustrates the connection of the ends of the brackets of the slotted bracket 510 with the movement means 512, which has penetrated through the spiral groove plate 506. The subdivision of the slotted bracket 502 functionally produces two openings (the slot containing the transducer 502 and the slot at the connection of the slotted bracket 510 and movement means 512).   While Erkamp depicts the slotted bracket 510 as containing a single slot along its length, the structural connection with different elements and their functional distinction of the regions of the slot would have been obvious to modify to one of ordinary skill in the art before the effective filing date of the claimed invention. In other words, structurally distinguishing between a slot for containing the transducer and a hole would have been an obvious functionally equivalent modification to sustain the movement of the transducer 502 via beam 504 in the slot and to provide a connection point with the movement mechanism 512 to allow motion translation of the transducer. Duplicating and/or replacing the “slots” of the slotted bracket 510 with a slot and hole, as claimed, represents replacing known expedients and yields predictable results of 
Regarding claim 2, Erkamp further teaches wherein the arm is located between the spiral-track plate and the connection side of the ultrasonic probe as depicted in Fig. 12A. The slotted bracket 510 representing the arm is positioned between the spiral groove plate 506 and the transducer 502. As it was previously established that the surface of the transducer parallel to the plate 506 and facing away from the bottom of device 500 is the connection side of the transducer, the slotted bracket 510 is necessarily between the spiral-track plate and the connection side of the ultrasound probe. 
With respect to claim 3, Erkamp further teaches wherein the pivotal hole is located at the center of the spiral-track plate, the pivotal hole allowing the center shaft to rotate with respect to the spiral-track plate.  Figs. 12A-B illustrate the movement mechanism 512 in the center of the spiral groove plate 506, which necessarily indicates the position of the pivotal hole as conveyed previously in claim 1. Further, the movement mechanism 512 is connected to the slotted bracket 510 which “sweeps the transducer 502 along the spiral path” (pg. 18, lines 20-21). Therefore the movement mechanism 512 itself rotates with respect to the spiral groove plate 506.
Regarding claim 4, the modification of Erkamp further teaches wherein the arm hole is located at one end of the arm, the arm slot is adjacent to the arm hole, and the arm is fixed with the center shaft via the arm hole. As discussed above in claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slotted bracket 510 of Erkamp based on the different functional regions due to their connection with other elements to include an opening separate from the slot retaining the transducer beam 504 as functionally equivalent means in the art to connect the components for 
In regard to claim 5, Erkamp teaches wherein the planar motion track defines 2D directional in-plane movements of the ultrasonic probe parallel to the spiral-track plate as previously conveyed for claim 1 on pg. 18, lines 30-31: “The transducer moves completely along the spiral path while A-lines are collected.” As depicted in Figs. 12A-B, the spiral shaped slot 508 in track plate 506 is moves the transducer in a single plane, which inherently defines 2-D movement of the ultrasound transducer 502. Further, the “protrusion 504 of the transducer 502 can be seen sticking through the slot 508 with a guide plate 514 attached to it” with “another such guide plate on the bottom side (not shown) of the spiral groove 508” in order to “keep the transducer surface parallel to the groove plate 506” (pg. 18, lines 24-26).   
Regarding claim 6, Erkamp further teaches wherein the spiral groove contains and allows the follower pillar to slide along the spiral groove: “The focussed [sic] transducer 502 has a beam (or extension / protrusion) 504 on the back that is sticking through a plate 506 with a spiral shaped slot 508. The slotted bracket 510 (representing the first holder) is attached to movement means 512, here an AC gearhead motor, and sweeps the transducer 502 along the spiral path” (pg. 18, lines 17-21).
With regard to claim 7, Erkamp further teaches wherein the arm slot limits the follower pillar to undergo a 1D linear movement along the arm slot. It is inherent to the well-known scotch yoke mechanism of device 500 of Erkamp to translate rotational movement of the slotted bracket 510 driven by the movement mechanism 512 rotating about the axis along the pivotal hole to the liner – and therefore 1D – movement of the transducer within the linear slot of the slotted bracket 510 (see bi-directional arrow Fig. 12A).    
wherein the spiral groove comprises a first end and a second end, the first end is adjacent to the pivotal hole, a spiral radius of the planar spiral track is gradually increased from the first end to the second end, and a length of the arm slot 4 covers at least a length of the spiral groove in a radial direction from the center of the spiral groove to the second end of the spiral groove: As per Fig. 12B, the spiral shaped slot 508 of the plate 506 has two ends of the slot, wherein the inner end is adjacent to the movement mechanism 512 and therefore the pivotal hole (see analysis above for claim 1). The second end is at a distance radially larger away from the movement mechanism 512, and therefore the pivotal hole, than the inner end of the spiral slot. Further, as depicted in Fig. 12A, the slot of the slotted bracket 510 representing the arm slot of the arm spans a length greater than the length of the radial difference between the innermost and outermost spiral groove ends.   
In regard to claim 9, Erkamp further teaches wherein the spiral-track plate is fixed to an inner wall of the sealed housing. As stated previously in claim 1, device 500 “may be mounted inside a small enclosed box (housing; not shown)” (pg. 17, line 12). The broadest reasonable interpretation of fixed and ‘mounted’ are being interpreted as overlapping in their definitions, wherein an object is attached, fastened, secured to another element in a relationship to render them structural as one element. Therefore, if device 500 is “mounted inside” a housing, then the spiral groove plate 506 is inherently attached to an inner surface of the housing. Further, because the chamber defining the space “between the transducer and the membrane…is filled with fluid or gel to provide acoustic coupling” (pg. 17, lines 13-15), it necessitates that the housing be sealed to avoid loss of acoustic coupling fluid.   
Regarding claim 10, Erkamp further teaches wherein the ultrasonic probe is to generate an ultrasonic-wave energy (“the transducer moves completely along the spiral path while A-lines the sealed housing is filled with a liquid medium, and the liquid medium is to promote transmission of the ultrasonic-wave energy (pg. 17, lines 13-15).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al. (WO 2013/084093) in view of Slayton et al. (US 2016/0332006). 
Erkamp teaches the ultrasonic probe device of claim 1, further comprising a motor, comprising a motor shaft via the “movement means 512, here an AC gearhead motor” (pg. 18, line 20). In this instance, the center shaft and motor shaft are both encompassed by the movement mechanism 512. 
However, Erkamp does not disclose the ultrasonic probe device further comprising a shaft coupler, for connecting the motor shaft and the center shaft. Slayton, which teaches systems and methods for controlling the movement of an ultrasound transducer within a probe for transmitting ultrasound energy into a medium, shares a technical field with the instant application and Erkamp. Specifically, Slayton teaches wherein a “motion mechanism system 100 can include a motor shaft 60 directing rotational energy to an interface coupling 40 and to a module [shaft] 70, which is engaged into transducer module 300” ([0051]).  Here, the transducer shaft 70, corresponds to the center shaft penetrating through the sealed housing, interface coupling 40 represents the shaft coupler, and motor shaft 60 represents the motor shaft connecting to a motor 200. Fig. 4 depicting these elements is reproduced below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movement mechanism 512 of Erkamp with that of Slayton in order to be “removeably attachable to [a] control module” (Slayton, [0032]), wherein “the control module can comprise a drive device configured to controllably rotate the . 

    PNG
    media_image3.png
    421
    530
    media_image3.png
    Greyscale


Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp in view of Slayton, and further in view of Fuji et al. (US 2011/0201937). 
Regarding claim 12, Erkamp teaches the ultrasonic probe device of claim 1, but does not disclose the ultrasonic probe device further comprising an L-shape guide member, wherein the L-shape guide member comprises a short-leg portion and a guide portion, one end of the short-leg portion has a pivotal shaft fixed to the sealed housing, another end of the short-leg portion is connected with the guide portion, and the guide portion is located between the arm and the connection side. 
guide portion located between the arm and the connection side as illustrated in Fig. 4:  “Rotational movement (indicated by arrow 50) can spin arm 363, which is engaged with, slide 360. Arm 363 rotates around a pivot point 330, which can be at the end of the transducer shaft 70. Movement of slide 360 linearly along rail 350 is generated by movement of arm 363 around pivot point 330...Arm 363 can be configured to be engaged in slot 362, such that rotational motion 50 allows slide 360 to move in either direction along rails 350” ([0055]). In this instance, the rails 350 represent the guide portion and are positioned between the connection side of the ultrasound transducer 10 and the arm 363. The detection side of the ultrasound transducer 10 is parallel to and facing the acoustic window, thus making the opposite side of the transducer 10 the connection side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the guide plates (e.g., 514) of Erkamp with the rails 350 of Slayton between the arm and the connection side to guide the transducer 502 via beam 504 so that “ultrasound energy can be configured in a “lawnmower” type fashion to evenly ablate a treatment region to provide a substantially planar surface at a depth in subcutaneous tissue” (Slayton [0066]).  
However, Slayton does not teach the ultrasonic probe device further comprising an L-shape guide member, wherein the L-shape guide member comprises a short-leg portion and a guide portion, one end of the short-leg portion has a pivotal shaft fixed to the sealed housing, another end of the short-leg portion is connected with the guide portion.
Fuji, disclosing an analogous ultrasonic probe to the instant application which scans overs over a body surface by mechanically swinging and oscillating the ultrasonic element, teaches in Fig. 14 that a “first arm 6 is rotatably mounted around the fixed shaft 19, which is a L-shaped guide member with the fixed shaft 19 corresponding to the short-leg portion and the first arm 6 corresponding to the guide portion. Further, as depicted, the fixed shaft 19 is fixed to the sealed housing which acts as a pivot point for the first arm 6 which is connected to the other end of the fixed shaft 19. As best understood by the claim language (see 112(b) analysis above), the one end of the short-leg portion has a pivotal shaft fixed to the sealed housing is being interpreted as the end of the short-leg portion itself being fixed to the sealed housing as the pivotal shaft. Further, because the claim language recites the device ‘comprising’ the L-shaped guide member which ‘comprises’ short-leg and guide portions, additional elements, such as the coupling shaft 9 in Fig. 14, do not affect the suitability of fixed shaft 19 and first arm 6 corresponding to the L-shaped guide member. An annotated version of Fig. 14 is reproduced below.

    PNG
    media_image4.png
    424
    552
    media_image4.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkamp by substituting the rails 350 of 
	In regard to claim 13, while the modification of Erkamp does not explicitly teach the ultrasonic probe device of claim 12, wherein the guide portion has a second slot, a width of the second slot being different to the arm slot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first arm 6 of Fuji representing the guide portion to replace coupling shaft 9 with a slot as a means to retain the second arm 8 representing the follower pillar since they are functionally equivalent in the art. Further, it would have been obvious to try incorporating a slot on the first arm 6 having a different width of the claimed arm slot, as there are a finite number of options to consider that carry a reasonable expectation of success: (1) slots of equal width or (2) slots differing in width. Further, the use of an arm with a slot and a guide member with a slot of a different width allows for the retention of different elements whose size would necessitate different slot widths. 
Regarding claim 15, the modification of Erkamp teaches the ultrasonic probe device of claim 12, wherein the guide portion is longer than the arm. The modified device or Erkamp replaces the rails 350 that are fixed to the housing with the L-shaped member of Fuji in order to allow the guide portion (the horizontal component of rails 350) to pivot about the axis of the center shaft, arm, and probe, to keep the motion of the transducer element parallel to the acoustic window. In Fig. 4 of Slayton, the horizontal portion of the rails 350 are greater in length than the arm 363, which, like the slotted bracket of Erkamp, is fixed to the center of the housing or plate at one end. As depicted by Slayton, the rails 350 span greater than half the length of the housing and thus the arm for sweeping the transducer. Further, the rails 350 (now replaced with the L-shaped guide of the elements of Fuji) are necessarily longer than the slotted bracket 510 acting as the arm for the following reasons: First, because the slotted bracket rotates the transducer 502 from a central pivot point from the pivotal hole, the length of the slotted brackets are inherently only a maximum of half the length of the plate 506 or housing. Second, the guide member 504 of Erkamp – now replaced by the L-shaped guide of the combination of Slayton and Fuji – is connected at position away from the center (“center of the rotating shaft 7 is the Point A,…the center of the fixed shaft 19 is the Point B,” where A ≠ B, Fuji, Figs. 14 and 15A, [0088]) and must “keep the transducer surface parallel to the groove plate 506” (Erkamp, pg. 18, line 26) along the entire trajectory of the transducer sweep in the spiral groove 508. Therefore, the guide member of the L-shaped element is necessarily longer than the rotating arm for moving the transducer along the spiral groove of plate 506, since the radial length of the spiral groove radiates from the center of the play 506. And since it was previously established that the slot of the slotted bracket 510 is longer than that the length of the spiral groove in a radial direction from the center of the spiral groove to the outermost end of the spiral groove in claim 8, the guide member must reach the full diameter of the spiral groove.  
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Slayton and Fuji as applied to claim 13 above, and further in view of Park (KR 2018/0089309).
The modification of Erkamp teaches the ultrasonic probe device of claim 13, but does not disclose wherein the ultrasonic probe comprises a follower located between the follower pillar and the connection side, and the second slot contains and limits the follower to undergo a 1D linear movement along a second slot.
Park teaches an apparatus wherein an ultrasound transducer undergoes spiral motion via a driving unit within a cartridge of an ultrasound device, which shares a field of invention with the instant application. Park discloses in Fig. 7 wherein a transducer 151 (detection side facing down towards window 115) is attached to a first guide 152 (on the connection side of the transducer), which is further coupled to a second guide 172. As illustrated, first and second guides 152 and 172 have different widths. Further, the illustration includes a drive pin 163 structurally interacting with second guide 172 to move the transducer. While the drive pin 163 appears to penetrate the second guide 172, it would have been obvious to modify the connection to allow the second guide 172 to penetrate the drive pin 163 instead to produce the movement as functional equivalents. Thus, the second guide 172 may correspond to the follower pillar and the drive pin 172 with an opening associated with the dimensions of the second guide 172 may correspond to the arm. The first guide 152 therefore represent the follower located between the follower pillar and the connection side. An annotated version of Fig. 7 has been reproduced below.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the beam 504 or Erkamp with the first and second guides 152 and 172 of Park in the modification of Erkamp, which  incorporates the guide element derived from Slayton and Fujii, to provide movement of the transducer along the spiral path in a single plane to enable even ultrasound wave transmission to a tissue. Further, since the arm slot and guide slot in the modification are of different width (as previously shown in claim 13), it would also suggest that the contained structures therein would have different widths for the same reasons as stated for parent claim 13 above. Additionally, the linear slot of the guide portion containing the first guide 152 as the follower would necessarily cause it to undergo 1D translation similarly to the movement of the follower pillar in the arm slot of claim 7.

    PNG
    media_image5.png
    405
    412
    media_image5.png
    Greyscale

s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Slayton, and Fuji as applied to claim 12 above, and further in view Hasegawa et al. (US 2016/0220229).
With regard to claim 16, the modification of Erkamp teaches the ultrasonic probe of device of claim 12, with Slayton further teaching a cable connected to the detection side in [0057]: “In some embodiments, electronics interface 520 can be coupled to transducer 10…can provide power to transducer 10…can deliver communication from control module 4” or “can send data from transducer 10 to control module 4. In some embodiments, a portion of electronic interface 520 is coupled to a sensor in or on transducer module 3.” Under the broadest reasonable interpretation of connected to the detection side, the claim is being interpreted to include electrical connection to the transducer element of the detection side. Further, the electronic interface 520 does not preclude a cable as a well-known form of electrical connection in the art. 
However, the modification of Erkamp does not teach the cable extending along the short-leg portion. Hasegawa teaches an ultrasonic probe wherein the ultrasonic element is movable within the housing via oscillation, which shares a technical field with the instant application. First, Hasegawa teaches a “relay cable 2 is connected to the element part 1 of the ultrasonic element unit” ([0027]). Further, Fig. 1 illustrates “a bearing 14 attached to the frame 10” ([0025]) as well as relay cable 2 extending along the bearing 14 and “through the frame 10” where it “is fixed firmly to the frame 10 at the part of passing-through…using an adhesive 15 in a fluid-tight manner for preventing leakage of the acoustical coupling medium 8” ([0028]). Here the bearing 14 fixed to the frame 10 and connecting to a longer rotation axis 3 which guides the ultrasound element in its oscillation is a similar structure to the fixed shaft 19 of Fuji. Further, the broadest extending along the short-leg portion does not preclude an adjacent proximity between the cable 2 and bearing 14 without contact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the modification of Erkamp with the relay cable of 2 of Hasegawa in place of the electronic interface 520 of Slayton in order to enable dispersion “of the mechanical load that is applied to the relay cable during the oscillation of the element part, and prevent the relay cable from bending and breaking, thereby providing an apparatus with high reliability” ([0052]).
Regarding claim 17, the modification of Erkamp further teaches the ultrasonic probe device of claim 16, wherein the short-leg portion is located outside of the spiral-track plate, the pivotal shaft serves as a rotating axis for the guide portion, and the guide portion swings with respect to the spiral-track plate. The evidence of Fuji in [0088] as above for claim 15 suggests the position of the fixed shaft 19 acting as the short-leg portion away from the rotating shaft 7 which drives the rotation mechanism. In the modification of Erkamp, the short-leg portion of the L-shaped guide member comprising a combination of the rails 350 of Slayton and the elements of Fuji would necessarily be at a different location from the central movement mechanism 512 providing the axis of rotation in the center of the spiral groove plate 506. Further, the short-leg portion would necessarily be outside of the spiral grove 508 so as to avoid impeding the sweep of the transducer along the entirety of the spiral groove. Fuji further teaches the pivoting relationship between the fixed shaft 19 and the first arm 6 as conveyed in [0084] for the analysis of claim 12 above.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793